Citation Nr: 0706699	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to June 1945 and regular service with the Philippine 
Army from June 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence, dated in January 2007, the appellant 
requested a videoconference hearing at the RO, before a 
Veterans Law Judge.  Because such hearings are scheduled by 
the RO, see 38 C.F.R. § 20.704(a)), the Board is remanding 
the case for that purpose.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing at the RO, as the 
docket permits.  The RO should notify the 
appellant and her representative of the 
date of such hearing by sending a letter 
of notification to the appellant at her 
address of record, with a copy to her 
representative, the National Veterans 
Organization of America, Inc.  A copy of 
the notice to the appellant should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


